DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The claim set filed 9 December 2021 has been considered on the merits.
Claims are 1-2, 5, 8-10, 16, 58-59, 63, 73-74 and 111-118 are rejected. 
Claim Rejections - 35 USC § 112
Claims 1-2, 5, 8-10 and 16  are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor or the applicant regards as the invention.
Claim 1 recites the limitation “the sample”.  There is insufficient antecedent basis for this limitation in the claims. Claim 2, 5, 8-10 and 16  depend on claim 1 and are rejected due to their dependency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 16, 58-59 and 111-113 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Banion (US Publication 2011/0212859). 
Regarding claim 1, O’Banion teaches a system (see [0010], which recites “systems for analyzing biological samples using biological research products that are associated with RFID tags”) for performing a molecular analysis, the system comprising: 
a reagent container comprising a reagent container RFID tag (see [0069], which recites “storage vessels, containers, etc. having an RFID tag associated therewith”); 
the reagent container RFID tag storing and/or sharing information for a workflow for the molecular analysis (see [0085], which recites “the RFID-labeled research reagent has at least one associated RFID tag that includes reagent or product-identifying information”), 
wherein the reagent container RFID tag includes information identifying a reagent within the reagent container (see [0086], which recites “a biological research reagent that has an associated RFID tag that includes readable information that includes additional biological research reagent identity information, such as, for example, information on the identity, concentration, or amount of a compound that makes up at least a part of the research reagent”), and 
wherein the reagent container RFID tag includes information directing application of the reagent within the reagent container to the sample as part of the workflow for the molecular analysis (see [0017], which recites “The RFID tag includes one or both of information on the type, identity of the reagent; the type or identity of a sample to be used in a procedure with the biological reagent; or one or more procedures to be performed on a sample using the biological research reagent. In some preferred embodiments, the method includes reading the information on the RFID tag, in which the information provided on the RFID tag controls or directs at least one assay step, detection step, separation step, reaction, synthesis, or processing step that is performed on a sample using the biological research reagent”). 
Regarding claim 2, O’Banion teaches the system of claim 1, wherein the system is configured to perform polymerase chain reaction (PCR) (see [0143]-[0144]).
Regarding claim 16, O’Banion teaches the system of claim 1, further comprising: 
an instrument comprising an RFID reader operable to read the information for the workflow from the reagent container RFID tag (see [0014]). 
Regarding claim 58, O’Banion teaches a method for performing a molecular analysis, the method comprising: 
providing a sample (see [0010]); 
reading a reagent container RFID tag on a reagent container (see [0014]); and 
applying information read from the reagent container RFID tag to carry out a workflow for the molecular analysis, wherein the reagent container RFID tag includes information identifying a reagent within the reagent container (see [0014]), and 
wherein the reagent container RFID tag includes information directing application of the reagent within the reagent container to the sample as part of the workflow for the molecular analysis (see [0017]).
Regarding claim 59, O’Banion teaches the method of claim 58, further comprising:
providing a reaction plate (referred to as a multiwell plate in [0018]) having multiple reaction sites, at least a subset of the reaction sites including a reaction plate reagent (see [0018]); and 
reading a reaction plate RFID tag to identify the subset of reaction sites of the reaction plate that include the reaction plate reagent (see [0019]).
Regarding claim 111, O’Banion teaches a system for performing a molecular analysis, the system comprising: 
a reaction plate (referred to as a multiwell plate in [0012]) comprising a plurality of reaction sites (i.e. multiwell plates have pluralities of reaction sites or multiple wells); and 
a reagent container including a reagent (see [0015], which recites “a biological research reagent is provided in or on a container, support or structure that has an attached or embedded RFID tag”); 
wherein one or both of the reaction plate and/or the reagent container include an RFID tag storing workflow information for a workflow for the molecular analysis (see [0016] and [0085], which recites “the RFID-labeled research reagent has at least one associated RFID tag that includes reagent or product-identifying information”), 
wherein the workflow information identifies at least a subset of the reaction sites of the reaction plate and directs transfer of the reagent of the reagent container to the at least a subset as part of the workflow for the molecular analysis (see [0017], which recites “[t]he RFID tag includes one or both of information on the type, identity of the reagent; the type or identity of a sample to be used in a procedure with the biological reagent; or one or more procedures to be performed on a sample using the biological research reagent. In some preferred embodiments, the method includes reading the information on the RFID tag, in which the information provided on the RFID tag controls or directs at least one assay step, detection step, separation step, reaction, synthesis, or processing step that is performed on a sample using the biological research reagent”). 
Regarding claim 112, O’Banion teaches the system of claim 111, wherein the system is configured to perform PCR (see [0143]-[0144]).
Regarding claim 113, O’Banion teaches the system of claim 111, further comprising aa temperature sensor communicatively coupled to the RFID tag (see [0154]).
Claim 117 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwang (US Publication 2017 / 0336428). 
Regarding claim 117, Kwang teaches a system for performing a molecular analysis, the system comprising: 
a reaction plate (119, see Figure 1B) comprising a plurality of reaction sites (see Figure 1B) and comprising a reaction plate RFID tag (125, see Figure 1B), wherein the reaction plate RFID tag stores workflow information for a workflow for the molecular analysis (see [0004]), wherein the reaction plate RFID tag includes stored thereon instructions identifying a reagent to add to at least some of the reaction sites of the reaction plate (see [0074]), the instructions further identifying a particular volume of the reagent to add to at least some of the reaction sites of the reaction plate (see [0053]-[0054] and [0074]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 8 and 115-116 are rejected under 35 U.S.C. 103 as being unpatentable over O’Banion (US Publication 2011/0212859). in view of Kwang (US Publication 2017 / 0336428). 
Regarding claim 5, O’Banion teaches the system of claim 1, further comprising a reaction plate that comprises a plurality of reaction sites (see [0012], [0018] and [0199]).
O’Banion doesn’t teach a system including a reagent container and a reaction plate RFID tag wherein the reagent container RFID tag and/or a reaction plate RFID tag includes an instruction for transfer of the reagent from the reagent container to a subset of the reaction sites.
In the analogous of providing methods and systems for using RFID in the biological field, Kwang teaches a biological reagent carrier devices which employ RFID techniques to associate information with biological reagents (see Abstract), the system including a reagent container (114-119) (see [0056], which recites “system may manipulate samples or reagents in a one or more test tubes , flasks , microwell or microtitre plates (114 - 119 , respectively), and each such vessel or container can include a supplemental identifier that uniquely identifies that vessel […] , test tubes, flasks, a microwell plate or reaction chip, are labeled with a supplemental identifier, e . g . ,a bar code or RFID”) and a reaction plate RFID tag wherein the reagent container RFID tag and/or a reaction plate RFID tag includes an instruction (“e.g., information regarding the control, transfer and / or analysis of the sample, reagent, and / or an assay consumable”, see [0067]) for transfer of the reagent from the reagent container (118) (see Figure 1B) to a subset of the reaction sites (referred to as a microwell or microtitre plates 114-119 in [0056], see also Figure 1B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate instructions regarding sample transfer in wells for the benefit of confirming the correct reagent and sample are present (see [0013] of Kwang).
Regarding claim 8, the combination of O’Banion and Kwang teaches the system of claim 5, wherein the reaction plate and/or the reagent container further comprise a temperature sensor wherein the temperature sensor is coupled to the reaction plate RFID and/or the reagent container RFID tag, the reaction plate RFID tag and/or the reagent container RFID tag each capable of storing a temperature history for the reaction plate and/or reagent container, respectively (see [0154] of O’Banion).
Regarding claim 115, O’Banion teaches the system of claim 111.
O’Banion doesn’t teach a system including workflow information wherein the workflow information identifies a particular volume of a reagent container in a reagent container to be added to a subset of reaction sites.
In the analogous of providing methods and systems for using RFID in the biological field, Kwang teaches a biological reagent carrier devices which employ RFID techniques to associate information with biological reagents (see Abstract), the system including a reagent container (114-119) (see [0056], which recites “system may manipulate samples or reagents in a one or more test tubes , flasks , microwell or microtitre plates (114 - 119 , respectively), and each such vessel or container can include a supplemental identifier that uniquely identifies that vessel […] , test tubes, flasks, a microwell plate or reaction chip, are labeled with a supplemental identifier, e . g . ,a bar code or RFID”) and a reaction plate RFID tag wherein the reagent container RFID tag and/or a reaction plate RFID tag includes an instruction (“e.g., information regarding the control, transfer and / or analysis of the sample, reagent, and / or an assay consumable”, see [0067]) for transfer of the reagent from the reagent container (118) (see Figure 1B) to a subset of the reaction sites (referred to as a microwell or microtitre plates 114-119 in [0056], see also Figure 1B) and wherein the workflow information further identifies a particular volume of the reagent of the reagent container (see [0055], which recites “[a] volume of sample and one or more reagents are combined in a vessel (112) such that the mixture includes one or more sample identifiers and reagent identifiers, and the pool of identifiers in the vessel are read by the reader (103). The system compares the associated requirements list with the information collected from the identifiers to determine whether the required sample and reagents have been presented to the system for the conduct of an assay according to the selected assay protocol”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate instructions regarding sample transfer in wells for the benefit of confirming the correct reagent and sample are present therein for reactions to take place (see [0013] of Kwang). 
Regarding claim 116, O’Banion teaches the system of claim 111. 
O’Banion doesn’t teach a system wherein both a reaction plate and a reagent container include respective RFID tags, wherein the reaction plate RFID tag includes information identifying at least a subset of reaction sites of the reaction plate, and wherein the reagent container RFID tag includes transfer instructions for applying a particular volume of the reagent of the reagent container to one or more reaction sites identified by the reaction plate RFID tag.
In the analogous of providing methods and systems for using RFID in the biological field, Kwang teaches a biological reagent carrier devices which employ RFID techniques to associate information with biological reagents (see Abstract), wherein both the reaction plate (referred to as a microwell or microtitre plates 114-119 in [0056], see also Figure 1B) and the reagent container (118) (see Figure 1B) include respective RFID tags, wherein the reaction plate RFID tag includes information identifying at least a subset of reaction sites of the reaction plate (see [0056], which recites “system may manipulate samples or reagents in a one or more test tubes, flasks, microwell or microtitre plates (114 - 119 , respectively), and each such vessel or container can include a supplemental identifier that uniquely identifies that vessel […], test tubes, flasks, a microwell plate or reaction chip, are labeled with a supplemental identifier, e. g., a bar code or RFID”), and wherein the reagent container RFID tag includes transfer instructions (“e.g., information regarding the control, transfer and / or analysis of the sample, reagent, and / or an assay consumable”, see [0067]) for applying a particular volume of the reagent of the reagent container to one or more reaction sites identified by the reaction plate RFID tag (see [0055], which recites “[a] volume of sample and one or more reagents are combined in a vessel (112) such that the mixture includes one or more sample identifiers and reagent identifiers, and the pool of identifiers in the vessel are read by the reader (103)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate instructions regarding sample transfer in wells for the benefit of confirming the correct reagent and sample are present therein for reactions to take place (see [0013] of Kwang).
Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of  O’Banion as applied to claim 59 above further in view of  Morris et al (US Publication 2014/0167924). 
Regarding claim 63, O’Banion teaches the method of claim 59.
O’Banion doesn’t teach a method including reading from a reaction plate RFID tag identifications of a plurality of reaction sites on the reaction plate and corresponding reagents for each of the reaction sites, wherein at least two of the reaction sites comprise different sets of reagents.
In the analogous art of providing a biological device including a RFID tag, Morris et al teaches a method including reading from the reaction plate RFID tag identifications (information, [0036]-[0037]) of a plurality of reaction sites on the reaction plate (100) (see [0034] and [0042])) and corresponding reagents for each of the reaction sites (see [0054]-[0055]), wherein at least two of the reaction sites comprise different sets of reagents (see [0044]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a reaction plate including an RFID tags, the sites including different reagents for the benefit of eliminating labor-intensive pippeting steps (see [0055] of Morris, which recites “an array containing multiple chambers 814 for testing various biological reagents on many different primer and probe sets thereby, for example, eliminating labor-intensive pipetting steps”).
Claims 73-74 is rejected under 35 U.S.C. 103 as being unpatentable over  O’Banion as applied to claim 59 above further in view of  Jovanovich (US Publication 2016/0016140). 
Regarding claim 73, O’Banion teaches the method of claim 59, further comprising:
applying the information stored by the reaction plate RFID tag and the reagent container RFID tag to an instruction for molecular analysis (see [0171]-[0176])
O’Banion doesn’t teach a method including instructions for mixing the reaction plate reagent of the at least a subset of reaction sites with a particular volume of the second reagent in the workflow for the molecular analysis. 
In the analogous art of providing containers for the purpose of retaining a material to be analyzed and for performing sequential or parallel reactions, Jovanovich teaches instructions for mixing the reaction plate reagent of the at least a subset of reaction sites with a particular volume of the second reagent in the workflow for the molecular analysis (see [0035], which recites “introducing a first reagent from a first reservoir into a first chamber; introducing a second reagent from a second reservoir into a second chamber; and mixing said first and second reagents within said microfluidic apparatus to form a mixed reaction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the instructions of Jovanovich into the rfid tag disclosed for the benefit of allowing sequential biochemical reactions to occur (see [0250] of Jovanovich).
Regarding claim 74, O’Banion teaches the method of claim 58.
O’Banion doesn’t teach a method wherein a reagent container RFID tag includes an instruction for transfer of the reagent of the reagent container to a particular subset of a sample.
In the analogous art of providing containers for the purpose of retaining a material to be analyzed and for performing sequential or parallel reactions, Jovanovich teaches a method wherein a reagent container RFID tag includes an instruction for transfer of the (first) reagent of the reagent container to a particular subset of a sample (which corresponds to a second reagent) (see [0035], which recites “introducing a first reagent from a first reservoir into a first chamber; introducing a second reagent from a second reservoir into a second chamber; and mixing said first and second reagents within said microfluidic apparatus to form a mixed reaction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the instructions of Jovanovich into the rfid tag disclosed for the benefit of allowing sequential biochemical reactions to occur (see [0250] of Jovanovich).
Claims 114 is rejected under 35 U.S.C. 103 as being unpatentable over  the O’Banion as applied to claim 111 above in view of  Garey (US Publication 2010/0075859).
Regarding claim 114, O’Banion teaches the system of claim 111.
O’Banion doesn’t teach a system having reaction sites wherein at least a subset of reaction sites are pre-spotted with a first reagent.
In the analogous art of providing a system including a support for analysis of analytes having associated Radio Frequency Identification Chips, RFIDs, Garey (US Publication 2010/0075859) teaches wherein the subset of reaction sites are pre-spotted with a first reagent (see [0057], which recites “a microarray pre spotted with substrate molecules 21 to simultaneously test the activity of multiple test molecules 12’ attached to individual supports 1' against multiple target molecules 12 attached to individual supports 1”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pre-spotted reagent in reaction sites of the microarray disclosed by Garey into the system disclosed by O’Banion for the benefit of simultaneously test[ing] the activity of multiple test molecules (see [0057] of Garey).
Claims 118 is rejected under 35 U.S.C. 103 as being unpatentable over  Kwang as applied to claim 117 above in view of  Garey (US Publication 2010/0075859).
Regarding claim 118, Kwang teaches the system of claim 117 wherein the RFID tag further includes information identifying the one or more reaction sites (see [0014]) containing a reagent and identifying corresponding reagent contained in each such reaction site (see [0026] and [0055]-[0056]).
The combination of Kwang doesn’t teach a system having one or more reaction sites wherein the one or more reaction sites are pre-spotted with a reagent. 
In the analogous art of providing a system including a support for analysis of analytes having associated Radio Frequency Identification Chips, RFIDs, Garey (US Publication 2010/0075859) teaches wherein the subset of reaction sites are pre-spotted with a first reagent (see [0057], which recites “a microarray pre spotted with substrate molecules 21 to simultaneously test the activity of multiple test molecules 12’ attached to individual supports 1' against multiple target molecules 12 attached to individual supports 1”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pre spotted reagent in reaction sites of the microarray disclosed by Garey into the system disclosed by Kwang et al for the benefit of simultaneously test[ing] the activity of multiple test molecules (see [0057] of Garey).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of  O’Banion and Kwang as applied to claim 5 above further in view of  Sonnleitner (US Publication 2010/0202925).
Regarding claim 9, The combination of O’Banion and Kwang teaches the system of claim 5, the reaction plate RFID tag and/or the reagent container RFID tag each capable of storing a light exposure history for the reaction plate and/or reagent container, respectively( RFID tags are capable of storing amounts of information).
The combination of O’Banion and Kwang doesn’t teach a system wherein a reaction plate and/or a reagent container further comprise a light sensor wherein the light sensor is coupled to a reaction plate RFID and/or a reagent container RFID tag, 
In the analogous art of providing containers for the purpose of retaining a material to be analyzed, Sonnleitner  teaches a container (referred to as a reaction chamber 3 in [0068]) including a light sensor (referred to as an optoelectronic sensor array 10 in [0075]) (see also claim 1, which recites “[s]ample device (1) comprising an array of reaction chambers/wells (3) in a titer plate (2) and a two-dimensional array (10) of thin-film-light sensor elements (12), and each light sensitive element (12) of the sensor array (10) is disposed directly underneath the individual reaction chamber (3) in order to detect chemical and/or biological reactions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor disclosed by the combination of O’Bannion and Kwang as a light sensor as disclosed by Sonnleitner for the benefit of “detect[ing] chemical and/or biological reactions” in the container, (see claim 1 of Sonnleitner).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of  O’Banion and Kwang as applied to claim 5 above further in view of  Ortenzi (US Publication 2011/0227734). 
Regarding claim 10, the combination of O’Banion and Kwang teaches the system of claim 5 including a reaction plate RFID tag and/or the reagent container RFID tag each capable of storing a motion detection history for the reaction plate and/or reagent container, respectively.
The combination of O’Banion and Kwang doesn’t teach a system wherein a reaction plate and/or a reagent container further comprises a motion sensor.
In the analogous art of providing containers, Ortenzi teaches a system (referred to as a pharmaceutical product supply in claim 1) including a container 180 and a motion sensor (120) associated with said container (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensor disclosed by the combination of O’Banion and Kwang as a motion sensor as disclosed by Ortenzi for the benefit of detecting the movement of the container indicative of if and when the container is removed from a base (see [0008]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               
/JENNIFER WECKER/         Primary Examiner, Art Unit 1797